Plaintiff sues to recover $5,000 under 28 TJ.S.C. §§ 1495 and 2513, giving this court jurisdiction to render judgment up to that amount on claims by persons unjustly convicted and imprisoned in connection with an offense against the United States, upon a showing that the conviction had been set aside on the ground of innocence evidenced by a certificate to that effect issued by the appropriate court. Plaintiff had been convicted and imprisoned under a 25 year sentence for the crime of bank robbery. His conviction was thereafter reversed on the ground that there was insufficient competent evidence to establish his guilt beyond a reasonable doubt. On September 13, 1966, defendant filed a motion to dismiss the petition on the ground that the petition failed to state a cause of action within the requirements of the unjust conviction statute in that plaintiff had failed to show the issuance of an appropriate certificate of innocence or a pardon. Thereafter plaintiff was granted leave to file an affidavit in support of his response to defendant’s motion. On January 4, 1968, defendant filed a motion to reopen proceedings to grant its previously filed motion to *982dismiss, stating therein that plaintiff’s application for a certificate of innocence in the United States District Court for the Western District of Kentucky, opposed by defendant and heard by the District Court, was denied by order of that court on September 11,1967. Upon consideration of defendant’s motion and without oral argument the court concluded that plaintiff’s petition fails to meet the requirements of 28 U.S.C. 2518 and on April 5,1968 the petition was dismissed.